DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 2 March 2021, the specification and claims were amended. Based on these amendments, the objections to the specification and claims have been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is known in the art to use a particle trapping sheet in a stereolithographic printer. See U.S. Patent Application Publication No. 2019/0118476 (“Damiano”). Specifically, Damiano discloses the use of a “cleaning mesh”. See Figures 2 and 3 and the discussion beginning at paragraph 25. The cleaning mesh can be adhered to the build platform during fabrication. See paragraph 42. After fabrication, the cleaning mesh is separated from the build platform and discarded. See Figure 2. There is no disclosure of forming a three-dimensional article onto the cleaning mesh, as required by claims 1 and 10 of the present application, nor is there anything in Damiano to suggest this feature to one of ordinary skill in the art. Damiano also fails to disclose or suggest a support fixture coupled to a movement mechanism and having a lower portion with a rim surrounding a central opening, where a light engine and the movement mechanism are operated to form a particle trapping sheet that spans the central opening, as required by claims 1 and 10
U.S. Patent Application Nos. 2018/0281287 (“Tanner”) and 2015/0145171 (“Walker”) disclose particle trapping sheets onto which three-dimensional articles are fabricated. See Figure 2A of Tanner and Figure 1 of Walker. However, as with Damiano, each fails to disclose or suggest a support fixture coupled to a movement mechanism and having a lower portion with a rim surrounding a central opening, where a light engine and the movement mechanism are operated to form a particle trapping sheet that spans the central opening, as required by claims 1 and 10.
Claims 2-9 and 11-19 are allowed based on their dependencies from claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744                     

/MARC C HOWELL/Primary Examiner, Art Unit 1774